Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-4 and 10-22, drawn to a resonant receiver with two inductors and two capacitors.
Group 2, claims 5-9, drawn to a method pairing a transmitter, with one coil, with a receiver, that comprises two inductors.
Group 1 contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

a.	specific values of components (corresponding to claims 1-5, 11-13, 19-22);
b.	physical construction of the first and second coils (corresponding to claims 14-18). 
Should the Applicant elect Group 1, the Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature.  Group 1 is directed to a resonant receiver that comprises two coils coupled in series, a first series capacitor and a second parallel capacitor.  The combination of inductors and capacitors creates a resonant circuit.  
Group 2 is directed to a receiver that comprises two series coils.  This circuit is inductive only and is not resonant.  The method of Group 2 is directed to the placement of the receiver coil in proximity to the transmitter coil and the actual reception of wireless (inductive) power.  The Group 2 receiver is not resonant because it does not comprise capacitor(s). 
Group 1 is directed to a resonant inductive power receiver.  Group 2 is directed to a method for transferring inductive power from a transmitter to a receiver.  The groups do not share the same or corresponding technical feature.

Alternatively, should the Applicant argue that wireless power is the shared technical feature, the Groups lack unity of invention because even though the inventions of these groups require the technical feature of wireless power reception, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hall (US 8,598,743; cited in the 4/14/21 IDS).  Hall (fig 38-39) discloses an apparatus (and method) for wireless power reception.

In either case, the groups do not satisfy any combination of categories (see above).  Combination (2) requires that the groups be directed to “A product and a process of use of said product”.  While Group 2 is directed to a “process of use”, the product being used in Group 2 is not the same as that in Group 1.  Thus, the pending claims do not satisfy any of the combinations of categories. 
The Applicant should also address the following in any reply:
Figures 1A, 1B, and 1C should be labeled as “prior art”.  The specification (par 32) indicates that figure 1A is “conventional” and that figures 1B-C are descriptive of how Figure 1A functions (par 38).
There is no figure that shows the features of claim 19.
The title of the invention does not appear to be related to what is recited in the claims.  The claims make no mention of “impedance matching”.  In Group 1, there is no transmitter, so there is nothing to “match” the impedance of the receiver to.  In Groups 1 and 2, none of the inductors/capacitors are variable, so it is unclear how impedance could be matched.  If impedances were equal between transmitter/receiver, it would appear to be coincidental (not the result of purposeful control). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836